Citation Nr: 0533003	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  04-25 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right foot condition and, if so, whether service connection 
is warranted.

2.  Entitlement to service connection for a low back 
condition. 


REPRESENTATION

Veteran represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota.  

The Board observes that the July 2003 rating decision also 
denied entitlement to service connection for a right knee 
condition and entitlement to an increased rating for the 
veteran's service-connected left foot disability.  The 
veteran entered a notice of disagreement with such denials 
and was provided with a statement of the case.  However, in 
his substantive appeal (VA Form 9), he limited his appeal to 
the service connection issues.  As such, the veteran's claim 
of entitlement to an increased rating for his left foot 
disability is considered withdrawn.  38 C.F.R. §§ 20.202, 
20.204 (2004).  Additionally, in an April 2005 rating 
decision, the RO granted service connection for a right knee 
condition.  Such is a full grant of the benefit sought on 
appeal and, therefore, the issue of entitlement to service 
connection for a right knee condition is not currently before 
the Board.

The Board also notes that on his VA Form 9, the veteran 
requested a personal hearing before a Veterans Law Judge at 
the RO.  In a July 2004 letter, the RO explained the 
veteran's additional hearing options and, in response, he 
indicated that he instead wanted a hearing before a Decision 
Review Officer (DRO).  In January 2005, the veteran was 
notified that his DRO hearing was scheduled for February 1, 
2005.  On February 1, 2005, an informal conference with the 
veteran's representative and a DRO was held.  The veteran's 
representative indicated that the veteran would not be 
present and he had requested that the representative present 
his appeal.  As such, the Board finds that the veteran's 
requests for a Board hearing and a DRO hearing are withdrawn.  
38 C.F.R. § 20.704(e) (2004).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  In an unappealed decision dated in July 1999, the RO 
denied service connection for a right foot condition.

3.  Evidence added to the record since the 1999 denial is 
neither cumulative nor redundant of the evidence of record at 
the time of the RO's July 1999 denial and raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for a right foot condition.

4.  A right foot condition is not etiologically related to 
the veteran's service-connected residuals of stress fracture 
of the left foot or was otherwise incurred during active 
duty, and, arthritis was not manifested within one year of 
service discharge. 

5.  A low back condition is not etiologically related to the 
veteran's service-connected residuals of stress fracture of 
the left foot or was otherwise incurred during active duty.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a right foot 
condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

2.  A right foot condition was not incurred in or aggravated 
by the veteran's active duty military service and may not be 
presumed to have been incurred therein, nor is a right foot 
condition proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2004).

3.  A low back condition was not incurred in or aggravated by 
the veteran's active duty military service, nor is a low back 
condition proximately due to or the result of service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004)).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The Board's decision to reopen the veteran's claim of 
entitlement to service connection for a right foot condition 
is completely favorable and, in that regard, no further 
action is required to comply with the VCAA and implementing 
regulations.  

With regard to the merits of the veteran's service connection 
claims, he filed his application to reopen his claim of 
entitlement to service connection for a right foot condition 
and his claim of entitlement to service connection for a low 
back condition in September 2002.  The Board observes that, 
prior to the initial July 2003 rating decision denying his 
claims, the veteran was provided with notice of the VCAA 
provisions in March 2003.  Additionally, the July 2003 rating 
decision, January 2004 statement of the case, and June 2005 
supplemental statement of the case advised the veteran of the 
evidence necessary to substantiate his service connection 
claims.  

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  While the March 2003 letter did not 
provide the veteran with adequate notice as to what evidence 
is necessary to substantiate his service connection claims, 
the Board finds that additional documentation in the file 
fully advised the veteran of such evidence.  Specifically, 
the July 2003 rating decision, January 2004 statement of the 
case, and June 2005 supplemental statement of the case 
informed the veteran that his claims were denied as the 
evidence did not show that his claimed right foot and low 
back conditions were incurred during his military service or 
related to his service-connected left foot disability.

Second, the claimant must be informed of the information and 
evidence that VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The 
March 2003 letter informed the veteran that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claims, to include medical records, employment 
records, and records from other Federal agencies.  

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The March 2003 letter requested that the veteran 
provide enough information about his records so they can be 
obtained from the proper source.  Such letter also advised 
him that it was his responsibility to support his claims with 
appropriate evidence and to ensure that VA received all 
requested records not in the possession of a Federal 
department or agency.

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
never sent a letter specifically requesting that he provide 
any evidence in his possession that pertained to his claims 
(as required by 38 C.F.R. § 3.159 (b)).  Even so, the Board 
finds that the veteran is not prejudiced by such failure.  
The veteran has been requested to provide information about 
his treatment for his right foot and low back conditions.  
Moreover, the veteran has not identified any additional 
outstanding relevant medical evidence to be considered in 
connection with his claim.  Specifically, in an April 2003 
statement he indicated that all his treatment was at the 
Minot Community Based Outpatient Clinic.  Thereafter, VA 
requested and obtained such treatment records.  Therefore, it 
is determined that the veteran is not prejudiced by VA's not 
specifically requesting that he provide any evidence in his 
possession that pertained to his claims.

In addition to the March 2003 letter, the July 2003 rating 
decision informed the veteran that service connection for a 
right foot condition and a low back condition was denied as 
the evidence did not show that such disabilities were 
incurred during his military service or related to his 
service-connected left foot disability.  Also, the January 
2004 statement of the case provided the veteran with the laws 
and regulations governing service connection claims and 
informed him that there was no evidence of either condition 
during service and the medical evidence failed to demonstrate 
a relationship between a right foot or back condition and 
service-connected left foot disability.  Moreover, the 
statement of the case informed the veteran of the regulations 
governing VA's duty to notify and duty to assist under the 
VCAA.  Additionally, the June 2005 supplemental statement of 
the case considered the conflicting medical opinions of 
record and explained that the VA examiner's opinion that the 
veteran's claimed disabilities were unrelated to his service-
connected left foot disability was more probative than the 
veteran's treating VA physician's opinion that such 
disabilities were casually related because the VA examiner 
reviewed the veteran's service medical records and included a 
rationale supporting the opinion.  Thereafter, the veteran 
did not identify or submit any additional medical evidence in 
support of his claims.

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The veteran has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  The veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  The Board notes that documentation in the claims 
file indicates that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits.  However, 
at his May 2003 VA examination, the veteran reported that 
such SSA benefits were for a cardiac disability.  As the SSA 
records are pertinent to a disability not currently before 
the Board, such are irrelevant and it is not necessary to 
obtain them prior to adjudication of the veteran's pending 
claims.  Additionally, the veteran was afforded a VA 
examination in May 2003, with an addendum opinion provided in 
June 2003, for the purpose of adjudicating his claims of 
entitlement to service connection for a right foot condition 
and a low back condition.  Thus, the Board concludes that 
there is no reasonable possibility that further assistance 
would aid in the substantiation of the claims.


Background

The veteran served on active duty from January 1967 to 
December 1968 in the United States Army.

His service medical records are negative for complaints, 
treatment, and diagnoses referable to the right foot or back.  
The veteran's August 1968 separation examination shows that, 
upon clinical evaluation, his feet, spine, and other 
musculoskeletal systems were normal.  

In August 1998 and October 1998, the veteran applied for 
service connection for a right foot condition, arguing that 
he fractured it while on active duty.

A November 1998 VA treatment record reflects that the veteran 
continued to complain of pain to legs and feet.  It was noted 
that he had onychomycosis.  A February 1999 X-ray showed 
bilateral os calcis and small bilateral bony plantar 
calcaneal spurs.  

At his March 1999 VA examination, the veteran reported that 
he suffered a stress fracture of the right heel as a result 
of marching and running in basic training.  He stated that 
his right heel had bothered him off and on for years and, 
currently, right heel pains were progressively worse.  X-rays 
of the right foot were negative.  The examiner diagnosed 
plantar fasciitis of the right foot.

A July 1999 rating decision denied service connection for a 
right foot condition and granted service connection for 
residuals of stress fracture of the left foot.

In September 2002, the veteran indicated that he wished to 
reopen his claim for service connection for a right foot 
condition as secondary to his service-connected left foot 
disability.  He also stated that his lower back had started 
to cause him problems.  

VA treatment records reflect that, in May 2000, the veteran 
was diagnosed with bilateral pes cavus deformity and 
onychomycosis.  In July 2001, the veteran had two lesions on 
his right lower leg.  He had a lesion of fungal dermatitis on 
his ankle and was diagnosed with ringworm.  In September 
2001, the veteran complained of right foot pain.  It was 
noted that he jumped down off a truck 10 days previously and 
felt something pop in the heel of his foot.  Pain has 
persisted since that time.  X-rays showed no abnormality.  
The assessment was plantar injury versus fasciitis.  In 
August 2002, the veteran was diagnosed with chronic foot 
pain.  In October 2002, it was noted that the veteran had 
chronic lower extremity pain likely from neuropathy.  At a 
diabetic foot examination in January 2003, the veteran had 
loss of sensation bilaterally, worse on the right, and pedal 
pulses were weak on the right.  A February 2003 record shows 
that the veteran was complaining of pain in his feet.  The 
assessment was "plantar fasciitis chronic ?"  In April 
2003, the veteran complained of continued pain to his feet 
and low back. It was noted that the veteran had received heel 
inserts, but such were worn through.  The assessment was foot 
pain.  

A May 2003 VA examination reflects complaints of foot and 
back pain.  By history, the veteran indicated that his right 
foot pain began in about 1998.  The entire foot was involved, 
but the pain was primarily in the heel region, just at the 
instep.  The veteran reported pain in the hind foot on the 
right, at the medial aspect of the heel and in the instep of 
the foot.  The pain was aggravated by weight bearing.  

Regarding his back, the veteran indicated that he had right 
low back pain.  He felt as if the back was "pulling" on the 
right side, especially when he first gets up to walk.  The 
veteran was treating the pain with morphine for the prior 
eight months.  

Upon physical examination, the veteran had bilateral claw toe 
deformities, but no other foot deformity.  There was evidence 
of diabetic dermopathy of both legs.  It was noted that the 
veteran suffered from diabetic neuropathy.  X-rays of the 
right foot revealed some early degenerative changes at the 
first metatarsophalangeal joint and a small plantar calcaneal 
spur.  X-rays of the lumbosacral spine showed mild vertebral 
spondylosis within the lumbar spine.  The examiner diagnosed, 
as relevant, bilateral plantar fasciitis and chronic low back 
pain.  

In June 2003, the VA examiner, after reviewing the claims 
file, offered an opinion regarding the etiology of the 
veteran's right foot and low back conditions.  The examiner 
specifically noted the veteran's in-service left calcaneus 
fracture and his negative separation examination as well as 
post-service medical records.  The examiner stated that the 
veteran had a stress fracture of the left os calcis in 1967 
and, at his separation physical in 1968, he complained of no 
problems with his left foot.  The veteran reported a 31-year 
history of right heel pain in 1999.  The examiner observed 
that the veteran had poorly controlled insulin-dependent 
diabetes mellitus with severe diabetic peripheral neuropathy 
causing bilateral foot pain.  The examiner opined that, based 
upon the available information, to a reasonable degree of 
medical certainty, it was less than likely that the veteran's 
service-connected left os calcis stress fracture resulted in 
the symptoms in the right foot and back.

An April 2004 statement from the veteran's treating VA 
physician reflects that the veteran sustained an injury to 
his left heel and such had given him pain ever since.  The 
physician stated that the veteran was currently experiencing 
pain in his back and right foot.  The physician opined that 
it was not unreasonable to believe that this increasing 
disability may be the result of the veteran's earlier injury 
and efforts on his part to compensate for and reduce the pain 
in his left heel.

Laws and Regulations Governing Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Reopening the Claim of Entitlement to Service Connection for 
a Right Foot Condition

In his August 1998 claim, the veteran contended that he was 
entitled to service connection for a right foot condition 
when he suffered a walking fracture during basic training in 
February 1967.  

By a July 1999 rating decision, the RO denied service 
connection for a right foot condition.  The RO considered the 
veteran's service medical records, outpatient treatment 
reports from the Fargo VA Medical Center, and a March 1999 VA 
examination.  The RO noted that the veteran suffered a stress 
fracture to his left foot, not his right, during active duty.  
Outpatient treatment reports showed that the veteran 
presented with complaints of right heel pain and told 
examiners that he had a right heel fracture during service.  
A September 1998 X-ray revealed a calcaneal spur.  At his 
March 1999 VA examination, the veteran had only subjective 
complaints relating to his right foot.  The diagnosis was 
plantar fasciitis of the right foot.  Therefore, the RO 
denied service connection for a right foot condition as such 
was not shown to be incurred in service.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2004).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2004).  

As indicated previously, the initial rating decision denying 
service connection for a right foot condition was issued in 
July 1999.  At such time, the veteran was notified of the 
decision and his appellate rights.  No further communication 
was received from the veteran regarding a claim for service 
connection for a right foot condition until September 2002.  
Thus, the July 1999 decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991, 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999), (2004).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  As the 
veteran filed her claim to reopen in September 2002, the 
definition of new and material evidence effective August 29, 
2001, found at 38 C.F.R. § 3.156(a) (2004), applies in this 
case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a) (2004).

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final July 1999 RO 
decision.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the RO's final 1999 decision, the veteran has been 
granted service connection for residuals of a stress fracture 
of the left foot.  He now contends that his right foot 
condition is secondary to his service-connected left foot 
disability.  Also, medical evidence reflecting complaints of 
right foot pain as well as a possible relationship between 
the veteran's right foot condition and his service-connected 
left foot disability has been received.

Based on the above, the Board concludes that the evidence 
received since the RO's 1999 decision is new in that it was 
not previously of record.  It is material because it is not 
cumulative and redundant of the evidence of record at the 
time of the prior denial.  Specifically, at the time of the 
RO's 1999 denial, it was not considered whether the veteran's 
right foot complaints were related to his service-connected 
left foot disability.  Additionally, the new evidence 
includes a statement from a physician indicating a possible 
relationship between the veteran's claimed right foot 
condition and his service-connected left foot disability.  
The Board observes that the new evidence tends to prove a 
previously unestablished fact necessary to substantiate the 
underlying claim of service connection, namely a possible 
relationship between a claimed disability and a service-
connected disability.  Consequently, the newly received 
evidence raises a reasonable possibility of substantiating 
the veteran's claim.  Accordingly, the veteran's claim of 
entitlement to service connection for a right foot condition 
is reopened.  38 U.S.C.A. § 5108.

Merits of the Service Connection Claims

The Board notes that the veteran does not currently allege, 
nor does the record reflect, that he first manifested a right 
foot or low back disability during service or that such 
disabilities are otherwise related to service on a direct 
basis.  Specifically, the Board observes that the veteran's 
service medical records are negative for any complaints, 
treatment, or diagnoses referable to his right foot or back.  
Rather, he contends that he currently has a right foot and a 
low back condition as a result of his service-connected left 
foot disability.  As such, he claims that service connection 
is warranted for such conditions.

Upon review of the evidence, there are current right foot 
diagnoses of early degenerative changes at the first 
metatarsophalangeal joint, a small plantar calcaneal spur, 
plantar fasciitis, pes cavus deformity, and onychomycosis.  
Also, pertinent to the veteran's low back, he has a current 
diagnosis of mild vertebral spondylosis within the lumbar 
spine.

As an initial matter, the Board observes that where a veteran 
served for at least 90 days during a period of war or after 
December 31, 1946, and manifests arthritis to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
this regard, the Board observes that the veteran has a 
current diagnosis of early degenerative changes at the first 
metatarsophalangeal joint of the right foot, but the first 
diagnosis of such was in May 2003, approximately 35 years 
after the veteran's discharge in December 1968.  As such, 
presumptive service connection for arthritis of the right 
foot is not warranted.  Id.  

It is clear that the veteran has current diagnoses of a right 
foot condition and a low back condition.  The record also 
shows that the veteran is service-connected for a left ankle 
disability.  As set out above, however, there are conflicting 
medical opinions regarding the existence of a medical nexus 
between the veteran's claimed right foot and back 
disabilities and his service-connected residuals of stress 
fracture of the left foot.  

The Court has stated that:

[t]he probative value of the medical evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the [Board] as adjudicators.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri, 4 Vet. App. 467, 
470-71 (1993).

The Board observes that the veteran's treating VA physician 
has stated that it was not unreasonable to believe that the 
veteran's increasing disabilities of the right foot and back 
may be the result of his earlier injury and efforts on his 
part to compensate for and reduce the pain in his left heel.  
While this opinion was offered by the veteran's treating 
physician, the Board notes that United States Court of 
Appeals for the Federal Circuit (Federal Circuit) and the 
Court have both specifically rejected the "treating 
physician rule," which would accord more weight to a 
treating physician's opinion.  See White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001); Guerrieri, supra.  However, in 
evaluating the probative value of this medical opinion, the 
Board acknowledges that the physician is familiar with the 
veteran's current medical condition and has examined him on 
numerous occasions.  Even so, the Board affords less 
probative weight to this opinion than the VA examiner's 
opinion as the veteran's treating physician did not review 
all the pertinent records, to include the veteran's service 
medical records, or address the relationship between the 
veteran's diabetic neuropathy and his foot disabilities.  In 
contrast, the VA examiner conducted a full physical 
examination of the veteran, reviewed the veteran's service 
medical records, noted all of the veteran's relevant post-
service treatment, addressed the veteran's diabetic 
neuropathy, and, thereafter, offered an opinion that, to a 
reasonable degree of medical certainty, it was less than 
likely that the veteran's service-connected left os calcis 
stress fracture resulted in the symptoms in the right foot 
and back.  

As the VA examiner considered all relevant medical evidence 
of record and offered a rationale in support of his opinion, 
the Board thus concludes that such opinion is more probative 
than the veteran's treating physician's opinion and, 
therefore, the veteran's right foot and low back disabilities 
are not the result of his service-connected residuals of 
stress fracture of the left foot.  The Board has considered 
the applicability of the benefit of the doubt doctrine; 
however, it finds that the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for a right foot condition and a low back 
condition.  As such, the doctrine is not applicable in the 
instant appeal and his claims must be denied.  
38 U.S.C.A. § 5107.   


ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for a 
right foot condition is granted.

Service connection for a right foot condition is denied.

Service connection for a low back condition is denied.


	
                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


